DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This application is a 371 of PCT/JP2019/005972, filed on 02/19/2019, which is entitled to and claims the benefit of priority of JP Patent App. No. 2018-032373, filed 02/26/2018. The preliminary amendment filed on 08/06/2020 is entered and acknowledged by the Examiner.
3.	Claims 1-9 are pending. Claims 1-9 are under examination on the merits.
  
Information Disclosure Statement
4.	The information disclosure statement submitted on 08/06/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statement.
Priority

5.	Receipt is acknowledged of papers submitted on 08/06/220 under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-3, 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumoto et al. (JP 2016133575 A,  machine translation, hereinafter “”575”). 
	
Regarding claim 1: “575 discloses a copolymer (Page 26/35, [0102]) comprising a structural unit (Aa) derived from an aromatic carboxylic acid having an ethylenically unsaturated bond such as 4- vinyl benzoic acid as component (a- 3), a structural unit (Ab) represented by formula (Z) such as styrene as component (a- 1), and a structural unit (Ac) derived from an unsaturated compound having a cyclic ether structure having 2 to 4 carbon atoms such as p-vinylbenzyl ester glycidyl ether as component (a- 2) (Pages 27-28/35, [0104]; Table 1, Example 1).   

Regarding claim 2: “575 discloses the copolymer (Page 26/35, [0102]), wherein the total content percentage of the structural unit (Aa) and the structural unit (Ab) is 40 mol% or more and 90 mol% or less based on the total amount of all structural units ) (Pages 27-28/35, [0104]; Table 1, Example 1).   

Regarding claims 3,7: “575 discloses a colored resin composition comprising the copolymer, and a colorant (Page 25/35, [0097]). 

Regarding claim 5: “575 discloses a cured film formed of the colored resin composition  (Page 25/35, [0097]). 

Regarding claim 6: “575 discloses a color filter formed of the colored resin  composition (Page 25/35, [0097]). 

8.	Claims 1-3, 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishimura et al. (JP 2001343743 A,  machine translation, hereinafter “”743”). 
	
Regarding claim 1: “743 discloses a copolymer (Pages 21-22/24, [0057]) comprising a structural unit (Aa) derived from an aromatic carboxylic acid having an ethylenically unsaturated bond such as 4- vinyl benzoic acid, a structural unit (Ab) represented by formula (Z) such as styrene, and a structural unit (Ac) derived from an unsaturated compound having a cyclic ether structure having 2 to 4 carbon atoms such as 4-vinylbenzyl ester glycidyl ether as (Pages 21-22/24, [0057], Synthesis Example 1).   

Regarding claim 2: “743 discloses the copolymer (Pages 21-22/24, [0057]), wherein the total content percentage of the structural unit (Aa) and the structural unit (Ab) is 40 mol% or more and 90 mol% or less based on the total amount of all structural units ) (Pages 21-22/24, [0057], Synthesis Example 1).   

Regarding claims 3,7: “743 discloses a colored resin composition comprising the copolymer, and a colorant (Page 2/24, Claim 1).

Regarding claim 5: “743 discloses a cured film formed of the colored resin composition  (Page 2/24, Claim 2). 

Regarding claim 6: “743 discloses a color filter formed of the colored resin composition (Page 21/24, [0054]). 

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

10.	Claims 4, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (JP 2016133575 A,  machine translation, hereinafter “”575”) as applied to claim 1 above, and further in view of Shirouchi et al. (US Pub. No. 2017/0123120 A1, hereinafter “”120”).

Regarding claim 4: The disclosure of “575 is adequately set forth in paragraph 7 above and is incorporated herein by reference. “575 does not expressly teach the colorant comprises a first dye, and the first dye is a squarylium dye.
	However, “120 teaches a liquid crystal display device (Page 1, [0004]; Page 31, Claim 1) comprising: a color filter layer (Page 1, [0005]), and a light-emitting device which comprises a light source and a color conversion layer containing a quantum dot (Page 1, [0006]), wherein the color filter layer at least comprises a blue color filter, a green color filter and a red color filter (Page 1, [0007]), wherein the green color filter is formed from a green-coloring composition (Page 1, [0009]) comprising a coloring agent such as a squarylium dye, a binder  and a solvent (Page 5, [0133]) with benefit of providing a liquid crystal display device having high luminance can be produced by applying thereto a green color filter formed from a green-coloring composition (Page 5, [0133]).
In an analogous art of a cured filmed formed of a colored resin composition for a color filter, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the colorant by “575 so as to include a colorant comprises a first dye, and the first dye is a squarylium dye as taught by “120, and would have been motivated to do so with reasonable expectation that this would result in providing a liquid crystal display device having high luminance can be produced by applying thereto a green color filter formed from a green-coloring composition as suggested by “120 (Page 5, [0133]).
Regarding claim 8: “575 teaches a cured film formed of the colored resin composition  (Page 25/35, [0097]).  

Regarding claim 9: “575 teaches a color filter formed of the colored resin composition (Page 25/35, [0097]). 

11.	Claims 4, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. (JP 2001343743 A,  machine translation, hereinafter “”743”) as applied to claim 1 above, and further in view of Shirouchi et al. (US Pub. No. 2017/0123120 A1, hereinafter “”120”).

Regarding claim 4: The disclosure of “743 is adequately set forth in paragraph 8 above and is incorporated herein by reference. “743 does not expressly teach the colorant comprises a first dye, and the first dye is a squarylium dye.
	However, “120 teaches a liquid crystal display device (Page 1, [0004]; Page 31, Claim 1) comprising: a color filter layer (Page 1, [0005]), and a light-emitting device which comprises a light source and a color conversion layer containing a quantum dot (Page 1, [0006]), wherein the color filter layer at least comprises a blue color filter, a green color filter and a red color filter (Page 1, [0007]), wherein the green color filter is formed from a green-coloring composition (Page 1, [0009]) comprising a coloring agent such as a squarylium dye, a binder  and a solvent (Page 5, [0133]) with benefit of providing a liquid crystal display device having high luminance can be produced by applying thereto a green color filter formed from a green-coloring composition (Page 5, [0133]).
In an analogous art of a cured filmed formed of a colored resin composition for a color filter, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the colorant by “743 so as to include a colorant comprises a first dye, and the first dye is a squarylium dye as taught by 

Regarding claim 8: “743 discloses a cured film formed of the colored resin composition  (Page 2/24, Claim 2). 

Regarding claim 9: “743 discloses a color filter formed of the colored resin composition (Page 21/24, [0054]). 

Examiner Information
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
03/29/2021